Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 25, 2022 has been entered.  In addition, in response to the Amendment filed on March 25, 2022, claims 3-5, 7, 8, 10-22, 25, 27-28, 30-39, 41-42 have been canceled; claims 1-2, 6, 9, 23-24, 26, 29, 40 and 43-45 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9, 23-24, 26, 29, 40 and 43-45 are rejected under 35 USC 103 as being unpatentable over Yuk et al (US Pub. No. 2012/0093079 A1) in view of Thangarasa et al (US Pub. No. 2019/0021021 A1). 

Regarding claim 1, Yuk discloses “broadcasting, by a base station, configuration information to make a user equipment (UE) select a target carrier according to a type of the UE and the configuration information” (see Yuk ¶ 0070; A base station may transmit information about an available carrier set to a mobile terminal through a specific broadcast channel; ¶ 0072; the mobile terminal and the base station exchange parameters associated with multicarrier capabilities; Also ¶ 0078 discloses the base station may transmit an advanced-preamble (A-preamble) including information about a system bandwidth and information about a carrier configuration to mobile terminals), “wherein the type of the UE comprises a fist-type UE which supports an enhanced multi-carrier cell and a second-type UE which does not support an enhanced multi-carrier cell” (see Yuk ¶ 0082; exchanging information indicating whether the mobile user communicating with the base station support multicarrier or not [Hint; two types of mobile users, one that is supporting multicarrier (MC)  and the other type does not support multicarrier]; also ¶ 0088 discloses the negotiation process of the first step may be performed even in a mobile terminal which does not support MC capabilities and the negotiation process of the second step may be selectively performed only in a mobile terminal which supports MC capabilities), “wherein the configuration information comprises one of: a first common carrier list of the fist-type UE, and a common carrier list of the second-type UE; or a second common carrier list of the fist-type UE, a common carrier list of the second-type UE and indication information indicating whether the common carrier list of the second-type UE is available for the first-type UE”( [Note that, the above limitation is claimed in alternative way and the broadest reasonable interpretation is having two carrier lists for different types of UEs] with that being said, see Yuk ¶ 0084; the base station may set some of an available carrier set to assigned carriers according to the multi carrier (MC) capabilities of the mobile terminal; Also ¶ 0088 discloses that the negotiation process of the first step may be performed even in a mobile terminal which does not support MC capabilities; ¶ 0098; negotiating with the base station (ABS) for multicarrier support and acquiring information about the multicarrier configuration of an available carrier set supported by the base station and information about assigned carriers; [hint; the above paragraphs shows how Yuk discloses that the base station provide information including assigned carriers set for mobile terminals that support multicarrier (first type) and assigned carriers set mobile terminals that does not support multicarrier (second type) ).  
Yuk does not appear to explicitly disclose “wherein the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in an in-band mode of a NB-IoT (NarrowBand- Internet of Things) carrier and a carrier in a stand-alone mode of the NB-IoT carrier, or the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in a guard band mode of a NB-IoT carrier and a carrier in a stand-alone mode of the NB-IoT carrier”.  However, Thangarasa discloses “wherein the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in an in-band mode of a NB-IoT (NarrowBand- Internet of Things) carrier and a carrier in a stand-alone mode of the NB-IoT carrier, or the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in a guard band mode of a NB-IoT carrier and a carrier in a stand-alone mode of the NB-IoT carrier” [Note that, the above limitation is claimed in alternative way and the broadest reasonable interpretation is enhanced multi-carrier cell comprises two modes ] ; with that being said (See Thangarasa ¶s 0041; discloses a NB-IoT UEs that are capable to support two or more operational modes (e.g., stand-alone, guard-band, and in-band operation modes)). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Yuk and Thangarasa before him or her, to modify the invention of Yuk to implement the invention utilizing NB-IoT UEs that are capable to support two or more operational modes including stand-alone, guard-band, and in-band operation modes. The suggestion for doing so would have been because Narrowband IoT (NB-IoT) is to specify a radio access for cellular IoT, based to a great extent on a non-backward-compatible variant of Evolved-Universal Terrestrial Radio Access (E-UTRA), which addresses improved indoor coverage, support for a massive number of low-throughput devices, low delay sensitivity, ultra-low device cost, low device power consumption and optimized network architecture (¶ 0013).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Yuk and Thangarasa further discloses “wherein the first-type common carrier list comprises an first-type uplink common carrier list- and a first-type downlink common carrier list the second-type common carrier list comprises a second-type uplink common carrier list and a second-type downlink common carrier list”; (see Yuk ¶ 0068, the numbers of carriers used in downlink and uplink need not be identical; ¶ 0176; both the terminal AMS and the base station ABS operate as a as transmitter in uplink and operate as a receiver in downlink ).

Regarding claim 44, claim 1 is incorporated as stated above.  In addition, the combination of Yuk and Thangarasa further discloses “wherein the indication indicates whether the first common carrier list is available for the first-type UE comprises:-9-Application No.: 161599428 Filing Date:September 3, 2019 if the configuration information does not comprise the indication information indicating that the first-type common carrier list is available for the first-type UE, a common carrier list capable to be used by the first-type UE is the second-type common carrier list carried in the configuration information; or if the configuration information comprises the indication information indicating that the first-type common carrier list is available for the first-type UE, a common carrier list capable to be used by the first-type UE is a union set of the first-type common carrier list and the second-type common carrier list carried in the configuration information”; (see Yuk ¶ 0076, ¶ 0082).  

Regarding claim 6, Yuk discloses “receiving, by a user equipment (UE), configuration information broadcast by a base station, and selecting a target carrier according to a type of the UE and the configuration information” (see Yuk ¶ 0070; A base station may transmit information about an available carrier set to a mobile terminal through a specific broadcast channel; ¶ 0072; the mobile terminal and the base station exchange parameters associated with multicarrier capabilities; ¶ 0078; the base station may transmit an advanced-preamble (A-preamble) including information about a system bandwidth and information about a carrier configuration to mobile terminals), “wherein the type of the UE comprises a fist-type UE which supports an enhanced multi-carrier cell and a second-type UE which does not support an enhanced multi-carrier cell” (see Yuk ¶ 0082; The basic MC capability negotiation process of the first step is performed in order to determine a progress direction of the extended MC 
capability negotiation process of the second step, by exchanging information indicating whether or not multicarrier is supported; ¶ 0088; the negotiation process of the first step may be performed even in a mobile terminal which does not support MC capabilities and the negotiation process of the second step may be selectively performed only in a mobile terminal which supports MC capabilities), “wherein the configuration information comprises one of: a first common carrier list of the fist-type UE, and a common carrier list of the second-type UE; or a second common carrier list of the fist-type UE, a common carrier list of the second-type UE and indication information indicating whether the common carrier list of the second-type UE is available for the first-type UE”( [Note that, the above limitation is claimed in alternative way and the broadest reasonable interpretation is having two carrier lists for different types of UEs] with that being said, see Yuk ¶ 0084; the base station may set some of an available carrier set to assigned carriers according to the multi carrier (MC) capabilities of the mobile terminal; Also ¶ 0088 discloses that the negotiation process of the first step may be performed even in a mobile terminal which does not support MC capabilities; ¶ 0098; negotiating with the base station (ABS) for multicarrier support and acquiring information about the multicarrier configuration of an available carrier set supported by the base station and information about assigned carriers; [hint; the above paragraphs shows how Yuk discloses that the base station provide information including assigned carriers set for mobile terminals that support multicarrier (first type) and assigned carriers set mobile terminals that does not support multicarrier (second type) ).  
Yuk does not appear to explicitly disclose “wherein the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in an in-band mode of a NB-IoT (NarrowBand- Internet of Things) carrier and a carrier in a stand-alone mode of the NB-IoT carrier, or the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in a guard band mode of a NB-IoT carrier and a carrier in a stand-alone mode of the NB-IoT carrier”.  However, Thangarasa discloses “wherein the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in an in-band mode of a NB-IoT (NarrowBand- Internet of Things) carrier and a carrier in a stand-alone mode of the NB-IoT carrier, or the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in a guard band mode of a NB-IoT carrier and a carrier in a stand-alone mode of the NB-IoT carrier” [Note that, the above limitation is claimed in alternative way and the broadest reasonable interpretation is enhanced multi-carrier cell comprises two modes ] ; with that being said (See Thangarasa ¶s 0041; discloses a NB-IoT UEs that are capable to support two or more operational modes (e.g., stand-alone, guard-band, and in-band operation modes)). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Yuk and Thangarasa before him or her, to modify the invention of Yuk to implement the invention utilizing NB-IoT UEs that are capable to support two or more operational modes including stand-alone, guard-band, and in-band operation modes. The suggestion for doing so would have been because Narrowband IoT (NB-IoT) is to specify a radio access for cellular IoT, based to a great extent on a non-backward-compatible variant of Evolved-Universal Terrestrial Radio Access (E-UTRA), which addresses improved indoor coverage, support for a massive number of low-throughput devices, low delay sensitivity, ultra-low device cost, low device power consumption and optimized network architecture (¶ 0013).

Claim 9 contain limitations similar to the limitations presented in the method claims 1 and 44 that has been rejected above.  Applicant attention is directed to the rejection of claims 1 and 44.  Claim  9 are rejected under the same rational as claims 1 and 44.

Claims 23 – 24 and 45 are the apparatus claims corresponding to the method claims 1 – 2 and 44 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 2 and 44.  Claims 23 – 24 and 45 are rejected under the same rational as claims 1 – 2 and 44.

Claims 26, 29 are the apparatus claims corresponding to the method claims 6, 9 that have been rejected above.  Applicant attention is directed to the rejection of claims 6, 9.  Claims 26, 29 are rejected under the same rational as claims 6, 9.

Claim 40 is the Non-transitory computer storage medium claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 40 is rejected under the same rational as claim 1.

Claim 43 is the Non-transitory computer storage medium claim corresponding to the method claim 6 that has been rejected above.  Applicant attention is directed to the rejection of claim 6.  Claim 43 is rejected under the same rational as claim 6.


Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468